Smith, P. J. (concurring):
By section 2586 of the Code of Civil Procedure this court is authorized upon this appeal to decide any question of fact which the Surrogate’s Court might have decided. The arrangement between the administrator, Van Cleve, and Parsons, by which Parsons was brought into the case as counsel, modified the agreement theretofore made between the administrator and Van Cleve to the extent that the administrator would have become responsible to Parsons for the payment of a fair compensation as counsel, had his employment been lawful. Acting in violation of the statute, however, Parsons had no legal claim against the administrator and the payment to him by Van Cleve as the agent of the administrator can be recovered back by reason of the confidential relations existing between the administrator and Parsons. Upon this ground I concur in the conclusion reached.